Stevens, J.
This ease was tried in the court below upon an agreed statement of facts, from which it appears that Philip Goettelman died testate in Winneshiek County, May 8, 1919, and that by the terms of his will he bequeathed $2,122.37 to his son Philip, who predeceased his father, leaving surviving him his widow and Herbert Goettelman, an adopted son.
The sole question presented for our decision is whether the portion of the estate bequeathed to the deceased legatee that went to his adopted son is subject to the payment of the collateral inheritance tax. This question is fully answered by our former decisions. Under Code Section 3281, which provides that, Pif a devisee die before the testator, his heirs shall inherit the property devised to him, unless from the terms of the will k contrary intent is manifest,” the bequest to the predeceased legatee did not lapse, but passed directly from the testator to the heirs of the deceased legatee.
*809Section 1481-al of tbe 1913 Supplement provides that:
"The tax imposed by this act shall not be collected * * *
(3) When the property passes to the father, mother, lineal descendant, adopted child, or the lineal descendant of an adopted child of decedent.”
Herbert Goettelman, the adopted son of the deceased legatee, was not a lineal descendant or adopted child of the testator, and therefore, as he took directly from the testator, whatever he received as the heir of his adopted father is subject to the payment of the collateral inheritance tax. The facts stipulated bring the case squarely within our holding in the following cases: In re Estate of Hulett, 121 Iowa 423; Lawley v. Keyes, 172 Iowa 575; Tennant v. Smith, 173 Iowa 264; Whitney v. Whitney, 178 Iowa 117; McAllister v. McAllister, 183 Iowa 245.
It follows that the judgment of the court below is — Affirmed.
Evans, C. J., Arthur and Faville, JJ., concur.